DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STEPHEN SMITH,
                             Appellant,

                                    v.

 MICHAEL JAMES WINER, individually and WINER & ASSOCIATES,
                           P.A.,
                        Appellees.

                              No. 4D17-2255

                              [May 23, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. CACE
0919633 (08).

  Stephen Smith, Sunrise, pro se.

  Michael Winer of The Law Office of Michael Winer, P.A., Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

WARNER, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.